Citation Nr: 1336229	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to October 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

White the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim. 

The Veteran's service records show he was awarded a parachutist badge.  His service treatment records show retropatellar pain syndrome was diagnosed.  In October 2008, he was afforded a VA orthopedic examination for his knees; the Veteran's claims file was not available for the examiner's review.  Notably, additional medical evidence with findings of knee pathology has since been associated with the record.  

Thereafter, the Veteran was scheduled for new VA examinations in May and August 2010; he failed to report.  During the March 2013 Travel Board hearing, the Veteran requested that a new examination be scheduled due to the inadequacy of the October 2008 examination.  He provided good cause for his failure to attend the May and August 2010 examinations, and stated that he will appear if a new examination is scheduled.  

Finally, the most recent VA treatment records associated with the record are dated February 19, 2009.  Updated pertinent VA treatment records are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right and/or left knee disabilities since February 2009, and to provide any releases necessary for VA to secure records of any such private evaluations or treatment.  The RO should obtain complete records of all such evaluations and treatment from all sources identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his knee disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on an examination and interview of the Veteran and review of the record (and noting that he was awarded a parachutist badge, which signifies he completed a substantial number of jumps), the examiner should provide an opinion that responds to the following:

(a)  Please identify, by medical diagnosis, each right and left knee disability entity found.
 
(b)  As to each right and left knee disability entity diagnosed, please identify the most likely etiology, specifically indicating whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service, to include as due to the multiple parachute landings or the notation of retropatellar pain syndrome therein.

The examiner should explain the rationale for all opinions.  If a diagnosed knee disability is deemed unrelated to service, the examiner should identify the etiology considered more likely (and explain why that is so).

3.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

